Citation Nr: 0735053	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim of service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus type II.


FINDINGS OF FACT

Hypertension has not been shown to have been incurred in or 
aggravated by service, nor secondary to a service-connected 
disability.


CONCLUSION OF LAW

The criteria to establish service connection for 
hypertension, to include as secondary to a service-connected 
disability, have not been met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. While the veteran has not explicitly been advised to 
provide any evidence in his possession that pertains to his 
claim, the claims file reflects that the veteran has 
submitted evidence in support of his claim. This is 
exemplified by the November 2003 claim, in which the veteran 
stated that all of his treatment had been at the Erie VA 
Medical Center (VAMC) and the corresponding VA treatment from 
this facility that has been associated with the claims file. 
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim. Accordingly, on these facts, the RO's 
omission is harmless and is not prejudicial to the veteran. 
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, as the decision herein denies 
the claim for service connection, no disability rating or 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice to the veteran under these 
requirements. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and a VA 
examination report are associated with the claims file. The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

The veteran seeks service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. That an injury incurred in 
service alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may presumed, for certain chronic 
diseases, such as hypertension, which are manifested to a 
compensable degree (10 percent for hypertension) within a 
prescribed period after discharge from service (one year for 
hypertension), even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by probative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

The veteran does not assert and neither does the evidence 
suggest that the veteran's hypertension is due directly to 
his service. In this regard, there is no indication in the 
service medical records that the veteran had any complaints, 
treatment, or diagnosis of hypertension. Further, the first 
diagnosis of hypertension is shown in a May 2000 VA 
examination report, which is more than one year after the 
veteran's discharge from service. Therefore, the veteran is 
not entitled to service connection for hypertension on a 
presumptive basis as a chronic disability. 38 C.F.R. 
§§ 3.307, 3.309. Moreover, there is no evidence showing that 
the veteran's current hypertension is related to his service 
and the veteran has not submitted or alluded to any such 
evidence. Hence, service connection for hypertension as 
directly related to service is not warranted.

As the veteran has claimed that his hypertension is related 
to his service-connected diabetes mellitus type II, the Board 
will address the issue of secondary service connection. As 
noted above, the veteran has a current diagnosis of 
hypertension. The record also reflects that the veteran is in 
receipt of service connection for post-traumatic stress 
disorder (PTSD), diabetes mellitus type II, and erectile 
dysfunction. However, the veteran has only asserted that his 
hypertension is secondary to his service-connected diabetes 
mellitus type II, and the evidence shows no competent nexus 
between his PTSD or erectile dysfunction and hypertension. 
Therefore, the question is whether there is a nexus between 
the current hypertension and the service-connected diabetes 
mellitus type II.

In January 2004, the veteran underwent a VA examination to 
address the question of whether his hypertension is caused or 
aggravated by his service-connected diabetes mellitus type 
II. The veteran's history revealed that he was diagnosed with 
diabetes mellitus type II four to five years ago and was 
diagnosed with hypertension three years ago. The examiner 
noted that he had reviewed the veteran's claims file prior to 
examination. Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder). After physical examination and 
noted review of the claims file, the examiner stated that 
hypertension was seen in advanced diabetes mellitus with 
renal involvement. However, in the veteran's case of 
relatively mild diabetes, there was no renal involvement, and 
it was unlikely that the hypertension was on the basis of the 
underlying diabetes mellitus. He further stated that the 
hypertension was most likely essential in nature. 

The January 2004 VA examiner's opinion is the only medical 
opinion evidence to address the question of whether the 
veteran's hypertension is caused or aggravated by his 
service-connected diabetes mellitus type II and this opinion 
weighs against the veteran's claim. Further, the veteran has 
not submitted any contrary medical opinion to support his 
claim. In the September 2007 brief presentation, the 
veteran's representative argued that the January 2004 VA 
examiner did not address the issue of whether the veteran's 
hypertension was aggravated by the service-connected diabetes 
mellitus type II and requested a remand of the claim for such 
an opinion. However, review of the record finds no indication 
in any medical record that the veteran's hypertension is 
aggravated by his service-connected diabetes mellitus type 
II. Further, as laymen, neither the veteran, nor his 
representative, has the necessary medical training and/or 
expertise to determine the cause of a medical condition. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992). 
Hence, as the only medical opinion evidence of record weighs 
against the veteran's claim, service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus type II, is not warranted. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus type II, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


